DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2019/0246428 A1 to Yoon et al. (hereinafter “Yoon”) discloses an electronic device and a wireless communication method of the electronic device, wherein the electronic device comprises a transmission/reception device for transmitting and receiving data using an unlicensed band and a processor for controlling operations of the transmission/reception device, wherein the processor may control so as to request a wireless resource for uplink transmission in the un-licensed band to the base station, to obtain the wireless resource in response to the request, and to perform uplink transmission in the un-licensed band using the wireless resource. US 2016/0249384 A1 to Di Girolamo et al. (hereinafter “DiGirolamo”) discloses systems and methods for using a communication system in a spectrum are provided. A random access or RACH procedure may be performed where the random access or RACH procedure may be configured to reduce secondary interference and/or to be used in a pixel-based environment. The random access or RACH procedure may include selecting a RACH preamble; sending a RACH preamble and/or format information; determining a transmission power of the RACH preamble and/or the format information; determining a random access radio network temporary identifier (RA-RNTI) and preamble ID associated with the RACH preamble; and/or selecting a physical RACH (PRACH). Yoon and Di Girolamo do not explicitly disclose a method of transmitting, by a user equipment (UE), an uplink signal in an unlicensed band, the method comprising: performing a clear channel assessment (CCA) on the unlicensed band; and transmitting the uplink signal in a specific slot based on a result obtained by performing the CCA, wherein the CCA is performed based on a Listen-before-Talk (LBT) operation, wherein the uplink signal is a Physical Uplink Control Channel (PUCCH) or a Physical Uplink Shared Channel (PUSCH), wherein, based on the specific slot being a random access channel (RACH) slot, the uplink signal is transmitted based on a default timing advance (TA) value for RACH signal transmission, and wherein a cyclic prefix (CP) length of a first symbol of the uplink signal is equal to a CP length of a RACH preamble related to the RACH slot. Further Yoon and Di Girolamo do not explicitly disclose a method of receiving, by a base station, an uplink signal in an unlicensed band, the method comprising: determining a reception duration for receiving the uplink signal in a random access channel (RACH) slot; and receiving the uplink signal within the determined reception duration, wherein the CCA is performed based on a Listen-before-Talk (LBT) operation, wherein the uplink signal is a Physical Uplink Control Channel (PUCCH) or a Physical Uplink Shared Channel (PUSCH), wherein the reception duration is determined based on a default timing advance (TA) value for RACH signal transmission, and wherein a cyclic prefix (CP) length of a first symbol of the uplink signal is equal to a CP length of a RACH preamble related to the RACH slot. Accordingly claims 1-8 and 10-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-8 and 10-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476